Name: 90/414/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 8 August 1990 preventing trade as regards Iraq and Kuwait
 Type: Decision
 Subject Matter: Asia and Oceania;  international trade;  European construction
 Date Published: 1990-08-09

 Avis juridique important|41990D041490/414/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 8 August 1990 preventing trade as regards Iraq and Kuwait Official Journal L 213 , 09/08/1990 P. 0003 - 0004 Finnish special edition: Chapter 11 Volume 16 P. 0068 Swedish special edition: Chapter 11 Volume 16 P. 0068 *****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 8 August 1990 preventing trade as regards Iraq and Kuwait (90/414/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas the serious situation resulting from the invasion of Kuwait by Iraq, which was the subject of United Nations Security Council Resolution 660 (1990) of 2 August 1990, has led to a declaration by the Community and its Member States, adopted on 4 August 1990 in the framework of political cooperation, condemning outright the invasion of Kuwait by Iraq and demanding an immediate and unconditional withdrawal of Iraqi forces from the territory of Kuwait, as well as to the decision that economic measures will be taken against Iraq; Whereas, faced with Iraq's refusal to conform to Resolution 660, the Security Council adopted Resolution 661 (1990) of 6 August 1990 establishing an embargo on trade with Iraq and Kuwait; Whereas, in these conditions, trade in commodities and products covered by the ECSC Treaty must be prevented as regards Iraq and Kuwait; Whereas the Community and its Member States have agreed to ensure uniform implementation, throughout the Community, of measures concerning trade with Iraq and Kuwait decided upon by the United Nations Security Council; whereas, as a result, Council Regulation (EEC) No 2340/90 of 8 August 1990 preventing trade by the Community as regards Iraq and Kuwait (1) was adopted in order to cover commodities and products other than those covered by the ECSC Treaty; whereas it is necessary to adopt a Decision concerning these last mentioned products; Whereas it is appropriate to avoid a situation in which this Decision affects exports from these countries conducted before 7 August 1990, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 As from 7 August 1990, the following shall be prohibited: 1. the introduction into the territory of the Community of all commodities or products covered by the ECSC Treaty and originating in, or coming from, Iraq or Kuwait; 2. the export to the said countries of all commodities or products covered by the said Treaty and originating in, or coming from, the Community. Article 2 As from the date referred to in Article 1, the following shall be prohibited in the territory of the Community or by means of aircraft and vessels flying the flag of a Member State, and when carried out by any Community national: 1. all activities or commercial transactions, including all operations connected with transactions which have already been concluded or partially carried out, the object or effect of which is to promote the export of any commodity or product covered by the ECSC Treaty and originating in, or coming from, Iraq or Kuwait; 2. the sale or supply of any commodity or product covered by the said Treaty wherever it originates or comes from: - to any natural or legal person in Iraq or Kuwait, - to any other natural or legal person for the purposes of any commercial activity carried out in or from the territory of Iraq or Kuwait; 3. any activity the object or effect of which is to promote such sales or supplies. Article 3 Article 1 (1) and Article 2 (1) shall not prevent the introduction into the territory of the Community of the commodities or products referred to in Article 1 (1) which originate in, or come from, Iraq or Kuwait and are exported before 7 August 1990. Article 4 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 8 August 1990. The President G. DE MICHELIS (1) See page 1 of this Official Journal.